DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 25 Jul 2022 for application number 16/319,695. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-4, 10-11, and 17-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1 (line 15, “near the first icon”) and 10 (line 14, “near the first icon”) is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-4, 11, and 17-18 are rejected because these claims depend on independent claims 1 or 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. [hereinafter as Foss] (US 2016/0259528 A1) in view of Sihn et al. [hereinafter as Sihn] (US 2015/0121281 A1) further in view of Mujkic (US 2011/0260964 A1)
In reference to claim 1, Foss teaches an electronic device comprising: 
a display for displaying a first icon and a first indicator which indicates presence of notification information regarding at least one application corresponding to the first icon [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications]; and 
a processor electrically connected to the display, wherein the processor is configured to: 
receive a first user input, while the first icon and the first indicator are displayed, executes a function corresponding to the first icon if the first user input is a touch input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app; para 0269 discloses launching applications using a certain input],
identify a number of the notification information if the first user input is a designated touch input different from the touch input [Fig. 5E, para 0271 discloses a particular user input that displays information related to the notification, the information displayed near the particular icon; a particular number of notifications are displayed, therefore the number of notifications must be identified];
control the display to display information regarding the notification information near the first icon, wherein the information regarding the notification information comprises at least part of content of the notification information [Fig. 5E, para 0271 discloses a particular user input that displays information related to the notification, the information displayed near the particular icon];
receive a second user input selecting one of the notification information, and execute a function regarding the selected notification information according to the second user input [Figs. 5G-5H, para 0271 discloses an additional input on a notification information in order to launch the particular application related to the information].
However, while Foss teaches receive a first user input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app], Foss does not explicitly teach that the first input is on the first indicator.
Sihn teaches that the first input is on the first indicator [paras 0064, 0078 discloses when a number of notifications, i.e. first indicator, is selected, content related to the notification is displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of Foss and Sihn before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Foss to include the functionality as taught by Sihn in order to obtain an interface that displays content related to a notification upon user input on a notification indicator. 
One of ordinary skill in the art wanted to be motivated to obtain an interface that displays content related to a notification upon user input on a notification indicator to provide user convenience for notification information [Sihn, para 0006].
However, Foss and Sihn do not explicitly teach in response to identifying that the number of the notification information is greater than a set value, control the display to display a list of the notification information on a whole screen; in response to identifying that the number of the notification information is less than set value, displaying notifications.
Mujkic teaches in response to identifying that the number of the notification information is greater than a set value, control the display to display a list of the notification information on a whole screen [para 0133 discloses that the system may utilize the full display to depict notifications of a large number; inherently, some value would define what a “large” number is]; in response to identifying that the number of the notification information is less than set value, displaying notifications [para 0133 discloses that a small number of notifications is displayed where only a small number are available for display; inherently, some value would define what a “small” number is].
It would have been obvious to one of ordinary skill in art, having the teachings of Foss, Sihn, and Mujkic before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Foss and Sihn to include the functionality as taught by Mujkic in order to obtain an interface that displays content related to a notification upon user input on a notification indicator, the notifications displayed in a particular way depending on the number of notifications. 
One of ordinary skill in the art wanted to be motivated to obtain an interface that displays content related to a notification upon user input on a notification indicator, the notifications displayed in a particular way depending on the number of notifications to more efficiently utilize screen space.

In reference to claim 2, Foss, Sihn, and Mujkic teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein if the first icon corresponds to a folder, the information regarding the notification information comprises at least one second icon corresponding to at least one application having at least part of the notification information among a plurality of applications included in the folder, and a second indicator regarding the at least one second icon [Figs. 11A-11G, paras 0361-0363 disclose a plurality of information regarding the notification and application; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 3, Foss, Sihn, and Mujkic teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein the information regarding the notification information comprises a button or a short cut for executing the function regarding the notification information [Fig. 11G, para 0363 discloses a plurality of selectable items, e.g. buttons or shortcuts, to launch a message app; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 4, Foss, Sihn, and Mujkic teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein the first indicator comprises information regarding a number of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

	In reference to claims 10-11, claims 10-11 are rejected for the same reasons as that of claims 1-2, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 3-4, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173       

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173